DETAILED ACTION
Response to Amendment
Applicant's amendments filed January 11th, 2022 have been entered. Claims 2-3 & 7 have been amended. Claims 4, 6, & 8 have been cancelled. Claims 9-11 have been added.

The Section 112, 2nd paragraph rejection made in the Office action mailed October 8th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejection made in the Office action mailed October 8th, 2021 have been withdrawn due to Applicant’s amendments.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Albert Watkins on February 16th, 2022.

The application has been amended as follows: 

	2.	A method of making a trim piece, comprising:
	extruding a polymer material such that an elongated unitary structure of indeterminate length is formed which when viewed in cross section, includes:
	a body having a top cap, and a first side and a second side each extending downwardly from the top cap and converging together at a centrally located intersection;

	an adhesive external to said body first and second sides, said adhesive having a shape comprising a first outer contact surface extending at an angle to said first direction and a second outer contact surface extending at an angle to said direction, such that the first outer contact surface meets the lower surface of the first portion proximate a boundary of the first radius portion and the second outer contact surface meets the lower surface of the second portion proximate a boundary of the second radius portion.

	3.	The method as claimed in claim 2, wherein said step of extruding further comprises co-extruding said adhesive with the polymer material such the elongated unitary structure of indeterminate length is formed which when viewed in cross section

	12. (New) A trim piece for sealing a joint in a work surface, the trim piece, comprising:
	a polymer material such that an elongated unitary structure of indeterminate length is formed which when viewed in cross section, includes:
	a body having a top cap, and a first side and a second side each extending downwardly from the top cap and converging together at a centrally located intersection;

	an adhesive external to said body first and second sides, said adhesive having a shape comprising a first outer contact surface extending at an angle to said first direction and a second outer contact surface extending at an angle to said direction, such that the first outer contact surface meets the lower surface of the first portion proximate a boundary of the first radius portion and the second outer contact surface meets the lower surface of the second portion proximate a boundary of the second radius portion.

	13. (New) The trim piece as claimed in claim 12, wherein the decreasing thicknesses of the first radius portion and the second radius portion are continuously decreasing thicknesses extending to a respective distal edge forming a continuously curving surface.

	14. (New) The trim piece as claimed in claim 12, wherein the adhesive extends continuously over said body first and second sides and a rounded intersection between the said body first and second sides.

	15. (New) The trim piece as claimed in claim 12, wherein the polymer material is selected from a group consisting of PVC, TPO, bio-based polymer, and ethylene vinyl acetate copolymer.



	17. (New) The trim piece as claimed in claim 12, wherein the body is formed from a PVC having a Shore A durometer between 80 and 85.

	18. (New) The trim piece as claimed in claim 12, wherein the body is formed from a polyurethane having a Shore A durometer between 60 and 70.

	19. (New) The trim piece as claimed in claim 12, wherein the adhesive is a silicone adhesive having a one hundred eighty degree peel adhesion of approximately thirty five ounces per inch.

Allowable Subject Matter
Claims 2-3, 5, 7, and 9-19 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art to the currently amended claim is Zhang (CN 201787064 U).
Zhang substantially teaches an extruded structure comprising substantially the same as the body and top cap as claimed, having adhesive over the first and second body sides. The adhesive is applied over the first and second body sides to forming bonding contact surfaces and not the curved first and second portion [0010-0011]. However, the adhesive contact surfaces would sit above the first and second sides, never meeting the first and second portions (like Figs. 9-12), or if so it would not meet proximate a boundary of the curved surfaces (but rather far past the boundary) as currently claimed (and demonstrated in Fig. 7).
While inset adhesive surfaces are available in the prior art, one of ordinary skill in the art would not have been motivated to form the adhesive contact surfaces as claimed.
Therefore, the trim piece and method of making thereof are not taught or suggested by the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 19th, 2022